DETAILED ACTION
	Claims 1, 3, 6-9, 12-15 and 17 are currently pending.  Claims 1, 3, 9 and 17 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.
 Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 03/04/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The double patenting rejection over application 16/504,660 is withdrawn based on claim amendments in the instant claims and the copending claims, including the narrowing of particle size in the ‘660 publication which no longer overlap with the instant claims.
Examiner’s Note

New Rejections:
The following rejections are newly applied.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 does not contain the lower limit unit of measure for multiple limitations.  For clarity it would be appropriate to use the unit of measure at both the upper and lower limit, e.g. 300 um to 900 um.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains the newly added limitation ‘total spray amount of water is equal to or less than 1.5 kg with respect to 1 kg of raw material cellulose'.  Support in the instant specification can be located to water being adjusted within a range of 0.8 to 1.5 kg in total with respect to 1 kg of the raw material’ [0023].  The instant claims are more broadly directed to water is equal to or less than 1.5 kg with respect to 1 kg of raw material cellulose, thus including amounts lower than the 0.8 kg recited in the instant specification.  No support in the instant specification has been alleged by Applicant for the broader instantly claimed embodiment.
Alternatively, if Applicant believes that support for claim 1, drawn to ‘total spray amount of water is equal to or less than 1.5 kg with respect to 1 kg of raw material cellulose', is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.

Modified Rejections:
	The following rejections have been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-295947 (Applicant provided).
	Regarding claim 1, the limitation of a micro spherical particle comprising powdered cellulose, the micro spherical particle having an average particle diameter of 300 to 900 um, a sphericity of 0.84 to 1.0, a dry hardness of 240 to 4,000 g/mm2 and the powdered cellulose having an average particle diameter of 15 to 40 um and an average polymerization degree of 100 to 500, wherein the micro spherical particle is granulated product without a binder for binding the powdered cellulose to each other is met by the ‘947 publication teaching a spherical granule made by using powdery cellulose, wherein the powdered cellulose has an average polymerization degree of 440 to 2,250.  The spherical granule is obtained by adding water content to the powdered cellulose wherein the granule is composed only of the powdery cellulose (abstract), thus teaching granulated without a binder.  The granule is taught to pave a particle size of 0.08 to 1mm diameter (abstract), which leads to 80- 1,000 um, overlapping with the instant claim.  The powdered cellulose is taught to have an average particle size in the range of from 10 to 100 um, more preferably from 20 to 60 um [0014].  The aspect ratio is taught to less than 1, wherein the particles are spherical [0015] wherein good microspherical particles are obtained [0016], thus overlapping the instantly claimed sphericity.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
	Regarding the limitation of wherein granulation to prepare the granulated product includes providing water to the powder cellulose by spraying with slit air while a rotary disk is rotated and a total spray amount of water is equal to or less than 1.5 kg with respect to 1 kg of raw material cellulose is met by the ‘947 publication teaching 1 kg of powdered cellulose was put in a mixer wherein 1.240 ml is added by spraying while rotating ([0026], Example 5) wherein water or a mix of water/ethanol may be used [0022].  The addition of 1.240 ml is equivalent to 0.001240 kg, thus teaching less than 1.5 kg of water per 1 kg of cellulose.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	Regarding the dry hardness of 240 to 4,000 g/mm2, the ‘947 publication teaches powdered microcellulose of diameter 31 with an average degree of polymerization of 450 put in the mixer wherein water or a mix of water an ethanol are sprayed until a rotating mix in a tumbling granulator to form spherical particles of the size range of 355 to 500 um (Examples 1 and 5) wherein the particle size is changed by the amount of liquid sprayed [0020].  The instant specification teaches powdered cellulose of a diameter of 35 um and an average polymerization of 150 charged into a tumbling 
	Regarding claim 3, the limitation of wherein the micro spherical particle consists substantially of the powered cellulose is met by the ‘947 publication teaching the particle consists essentially of powdered cellulose (claim 2) wherein examples consist of adding powdered cellulose, water and ethanol which is dried to remove the solvent (Example 1).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select the specific combination of variables (for example microspherical particle range, powder diameter, degree of polymerization and dry hardness), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed parameters (for example, particle diameter, sphericity, dry hardness and powder diameter and degree of polymerization) from within the prior art disclosure of the ‘947 publication, to arrive at the instantly claimed micro spherical particle “yielding no more than one would have expected from such an arrangement”.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-295947 as applied to claims 1 and 3 above, and further in view of JP 2000-192098 (Applicant provided).
	As mentioned in the above 103(a) rejection, all the limitations of claims 1 and 3 are taught by the combination of the ‘947 publication.  

	The ‘947 publication does not specifically teach a surface active substance and wherein the composition is used for cleaning.
	The ‘098 publication teaches a tablet detergent composition having detergent granules containing a surfactant and disintegrator granules, thus teaching surface active substances as claimed.  The particle size is taught to be 300 to 1,500 um wherein the disintegrator may be powdery cellulose (abstract).  Powdered cellulose is taught to be a preferred swellable water insoluble material [0016].  The disintegrants include powdered cellulose as are taught to be a fine powder which is granulated in advance ([0017]-[0019]).  The tablet is formed by blending disintegrant granules and detergent granules [0021].  The limitation of wherein the composition used for cleaning is an intended use limitation, and additionally the ‘098 publication teaches detergent tablets used for cleaning [0021].  The hardness of the disintegrant granules is taught to be 80 g/mm2 or more so the granules will not collapse during tableting [0021], thus overlapping with the instant claims.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the cellulose microparticles taught by the ‘947 publication in the tablets taught by the ‘098 publication because the ‘098 publication teaches the need for powdered cellulose particles which are granulated to be added to a detergent tablet and the ‘947 publication teaches specific cellulose 
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use particles of the dry hardness taught by the ‘098 publication and optimize as the ‘098 publication teaches the strength of the detergent particles wherein the particles are taught to selected so as to not collapse during tableting.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.

	Response to arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
103 over the ‘947 publication

	In response, regarding the limitation of wherein granulation to prepare the granulated product includes providing water to the powder cellulose by spraying with slit air while a rotary disk is rotated and a total spray amount of water is equal to or less than 1.5 kg with respect to 1 kg of raw material cellulose is met by the ‘947 publication teaching 1 kg of powdered cellulose was put in a mixer wherein 1.240 ml is added by spraying while rotating ([0026], Example 5) wherein water or a mix of water/ethanol may be used [0022].  The addition of 1.240 ml is equivalent to 0.001240 kg, thus teaching less than 1.5 kg of water per 1 kg of cellulose.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The newly added claim limitations regarding the spraying powdered cellulose with a specific amount of water, which is taught by the ‘947 publication as addressed above, further supports the prior art and instant claims having the same dry hardness.

	In response, the ‘947 publication teaching 1 kg of powdered cellulose was put in a mixer wherein 1.240 ml is added by spraying while rotating ([0026], Example 5) wherein water or a mix of water/ethanol may be used [0022].  The addition of 1.240 ml is equivalent to 0.001240 kg, thus teaching less than 1.5 kg of water per 1 kg of cellulose.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02).   The ‘947 exemplifies a water/ethanol mixture however teaches the use of water alone also.
Applicant argues the instant claims are directed to spraying with slit air during rotation of the rotary disk.
In response, the instant claims recite a product by process limitation using slit air, however there are not limitations directed to rate regarding such a slit air.  Further, the 
103 over the ‘947 publication and the ‘098 publication
Applicant argues the combination of art fails to teach or suggest the element of the claims are listed above, specifically the dry hardness.  The ‘098 publication additional fails to teach this limitation.
In response, Applicant’s arguments regarding the ‘947 publication are addressed above when first presented.  Further the ‘098 publication teaches the hardness of the disintegrant granules is taught to be 80 g/mm2 or more so the granules will not collapse during tableting [0021], thus overlapping with the instant claims. It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use particles of the dry hardness taught by the ‘098 publication and optimize as the ‘098 publication teaches the strength of the detergent particles wherein the particles are taught to selected so as to not collapse during tableting.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  Thus the dry hardness if not inherent would still be obvious in view of the ‘098 publication.

Conclusion
No claims are allowed.
Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.